                            THE BASIL LAW GROUP
                                    A PROFESSIONAL CORPORATION
                                        COUNSELLORS AT LAW

                                   1270 BROADWAY, SUITE 305
                                   NEW YORK, NY 10001-3215
                                    TELEPHONE:917-512-3066
                                       E-FAX:831-536-1075
                                  ROBERTJBASIL@RJBASIL.COM

                                          MAY 7, 2019

Hon. Steven M. Gold

       Re:    Edward Shin v YS2 Enterprises, Inc.
              Case No. 1:17-cv-05183(ILG)(SMG)

Dear Judge Gold:

The firm represents plaintiff, Edward Shin. I make this updated status report in advance
of our June 28, 2019 conference.

As required by this Court’s January 2, 2019 order, Plaintiff has produced his damages and
liability reports. There are still four short fact depositions that need to be taken, three of
which are of non-parties represented by me. All are expected to be completed within the
time allotted for fact discovery.

However, Mr. Shin underwent an additional, unscheduled surgery today for his injuries
suffered in the accident at issue in this matter. As a result, there will be substantial
additional medical information and one or more amendments to the damages reports
previously provided. I will therefore be requesting an extension of expert discovery for at
least 30 days once I receive the preliminary results of the surgery. Plaintiff would
necessarily consent to have the date set for the defendants’ rebuttal damages reports,
currently May 15, 2019, moved so that defendants are not required to file multiple damages
reports.

One additional report: I have made a settlement demand for Mr. Shin and await responses.


                                            Respectfully submitted,

                                            /s Robert J. Basil

                                            Robert J. Basil
